DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-12, 15-20, 22-23, and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 1 and 11 recite(s) 
-receiving transaction data instance associated with a transaction performed by a user
-intaking observations of a plurality of transactions of a set of users
-training a machine learning classifier based on fields of each said transaction and the associated tags that describe each transaction to probabilistically determine tags for transactions based on data extractable from corresponding fields of the transactions
-parsing the transaction data instance to extract data contained in one or more fields of the transaction data instance
-concatenating data in one or more of the one or more fields of the transaction data instance by removing idiosyncratic data from each of said one or more of the one or more fields
-storing the concatenated data from the one or more of the one or more fields 
-validating one or more tags stored in a tag array contained in a tag field of the one or more fields
-processing, the data extracted from the one or more fields of the transaction data instance inputted into the machine learning classifier
-generating, one or more new tags to be added to the tag array for categorization of the transaction, wherein the one or more new tags comprise one or more tags determined by the machine learning classifier from the extracted data input into the machine learning classifier
-modifying, the transaction data instance to include the tag array with the one or more new tags contained in the tag field
-preparing, the modified transaction data instance for transmission via a digital communication channel
-transmitting, the prepared modified transaction data instance with the classification of the transaction causing configuration of a graphical user interface rendered by the user system.
The claims describe organizing data, based on tags validated through matching of previously communicated tags, the tags are associated with how the user is commercially interacting with a variety of different transactional institutions, the way in which sales activities are analyzed is considered a commercial interactions and is considered part of the enumerated grouping of a method of organizing human activity, and therefore is an abstract idea.
The additional elements include a transaction processing system, comprising a processor and a non-transitory computer-readable medium, payment processor system/transaction database, tags, machine learning classifier, digital communication channel, and graphical user interface. 
This judicial exception is not integrated into a practical application because the additional element of a transaction processing system comprising a processor and a non-transitory computer-readable medium are implemented as a tool to perform the abstract idea. Under MPEP 2106.05(f), the use of a computer element to merely apply the abstract idea does not amount to integration into a practical application. Additionally, the payment processor system/transaction database, digital communication channel and graphical user interface are also presented as means to apply the abstract idea, with nothing more the application.  The tags within the claim limitation are used to contain information that describes past transaction, and are merely used as a specific means to identify the transactions, which is only data and does not provide integration into a practical application. The tag is used within a machine learning classifier, and the machine learning classifier uses probability to determine a tag for the current transaction based on previously recorded transactions.  The machine learning classifier is not described in a way that would indicate more than a solution to a problem, and it only mentions machine learning without any details of how the solution is being accomplished. Therefore, all the additional elements do not provide more than application on computer elements, and therefore do not integrate the abstract idea into a judicial exception.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more because implementing an abstract idea on a computer, even multiple different computer elements, is merely using the system as a tool to perform the abstract idea. Under MPEP 2106.05(f) using computer elements to perform an abstract idea does not add significantly more, especially when the elements are not given any particularity to amount to significantly more. 
Dependent claims 2 and 12 add an additional element of a computing device associated with the user. The additional element is a way in which the abstract idea may display the information gathered to the user, an electronic display does not integrate the method of organizing information into a practical application, nor does it add significantly more to the claim. 
Dependent claims 5-9, 15-20, 22-23 and 25-27 do not add any additional elements to the claims outside of limitations relating to the method of organizing interactions, which remains an abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, 15-20, 22, 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2009/0222364 A1 McGlynn et al.

Regarding claim 1, McGlynn teaches a computer-implemented method comprising: 
receiving, by a transaction processing system comprising a processor and a non-transitory computer-readable medium, a transaction data instance associated with a transaction performed by a user, wherein the transaction is received from a payment processor system or a transaction database (McGlynn Para. [0017] Fig. 1, commercial entity sends transaction information to the user, a commercial entity includes banks, stores and restaurants that processes payments; claims 11-20 include the process on a computer readable storage medium); and wherein prior to receiving the transaction data instance, the method further comprises: 
intaking observations of a plurality of transactions of a set of users from the payment processor system, the transaction database, or a combination thereof (McGlynn Para. [0030-0032] the system takes in transactions, target designations and is able to learn), 
and training, using the plurality of transactions and associated tags that describe each of the plurality of past transactions, a machine learning classifier based on fields of each said transaction and the associated tags that describe each said transaction to probabilistically determine tags for transactions based on data extractable from corresponding fields of the transactions (McGlynn Para. [0033] the target transactions, and user may help the system learn; Para. [0036] machine learning system to analyze, learn and tag specific transactions that are accurate); 
parsing, by the processor, the transaction data instance to extract data contained in one or more fields of the transaction data instance (McGlynn Para. [0017] transaction has a profile that includes information about the payee, description, date and payment method) comprising: 
concatenating data in one or more of the one or more fields of the transaction data instance by removing idiosyncratic data from each of said one or more of the one or more fields, and storing the concatenated data from the one or more of the one or more fields in the non-transitory computer-readable medium (McGlynn Para. [0062] the transaction may be placed in categories, the category names are determined by the user, and therefore may simplify the transaction name to the category name; which would reduce the amount of storage space, since all of the grouped transactions bear the same name, and there does not need to be stored a plethora of individual transaction names, but simply 5 main categories);
validating, by the processor, one or more tags stored in a tag array contained in a tag field of the one or more fields (McGlynn Para. [0024] tags stored in database, tags can be reviewed, tested and approved); 
processing, by the processor executing the machine learning classifier, the data extracted from the one or more fields of the transaction data instance inputted into the machine learning classifier generating a classification of the transaction, wherein at least one field comprising concatenated data is input into the machine learning classifier for generating the classification of the transaction (McGlynn Para. [0036] data categorization, matching based on tags; Para. [0039] categorization includes transaction date, transaction amount, recurrence, etc.; Para. [0062-0065] data categorization that is used to train the system for automatic transaction classification with significant confidence); 
generating, by the processor, one or more new tags to be added to the tag array for categorization of the transaction, wherein the one or more new tags comprise one or more tags determined by the machine learning classifier from the extracted data input into the machine learning classifier (McGlynn Para. [0022] corrected designation tags may create a new tag); 
modifying, by the processor, the transaction data instance to include the tag array with the one or more new tags contained in the tag field (McGlynn Para. [0020] applying the tag with the highest match score; Para. [0022] tag can be old or new based on match score); 
preparing, by the processor, the modified transaction data instance for transmission via a digital communication channel (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction); 
and transmitting, by the processor via the digital communication channel, the prepared modified transaction data instance with the classification of the transaction causing configuration of a graphical user interface rendered by the user system (McGlynn Para. [0020] the network is able to receive and transmit data about the transactions profiles, transactions reports, including all of the tagged information, and any corrections needed to be made; Fig. 1, shows the interaction over the network to communicate from server, the commercial entity and the user; Para. [0036] data categorization, matching based on tags).

Regarding claim 2, McGlynn teaches the computer-implemented method of claim 1, further comprising: transmitting the modified transaction data instance to a user associated with the transaction, wherein the modified transaction data instance is displayed on a computing device associated with the user (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction).

Regarding claim 5, McGlynn teaches the computer-implemented method of claim 1, wherein determining the match to the data in the one or more fields further comprises: identifying a vendor contained in a vendor field of the one or more fields of the transaction data instance; accessing a vendor database; determining whether the vendor matches a vendor entry in the vendor database; and updating the tag array with the vendor entry in the vendor database when the vendor matches the vendor entry (McGlynn Para. [0017] the vendors provide transaction profiles Para. [0020] matching with vendor information, if information does not match, then it can be reviewed by the user).

Regarding claim 6, McGlynn teaches the computer-implemented method of claim 1, further comprising: generating a report of the array, including one or more categorizations; modifying the report, including one or more modified categorizations; and retraining the classifier based at least in part on the modified report (McGlynn Para. [0029-0030] using keywords and information about the transaction for the system to learn new categories and generating a new array in the database for further use).

Regarding claim 7, McGlynn teaches the computer-implemented method of claim 1, wherein validating the one or more tags stored in the tag array contained in the tag field of the one or more fields further comprises: identifying erroneous tags based at least in part on historical tags; removing erroneous tags (McGlynn Para. [0018] incomplete and incorrect transactions may be reviewed by the user and corrected; Para. [0022] mis-designated transactions); determining whether the transaction instance is a recurring transaction, including a recurring amount or a recurring period; and adding a recurring tag to the tag array based at least in part on the recurring amount or the recurring period (McGlynn Para. [0026] if a transaction is recurring, then a transaction attribute may be tagged; Para. [0035]).

Regarding claim 8, McGlynn teaches the computer-implemented method of claim 1, wherein validating the one or more tags stored in the tag array contained in the tag field of the one or more fields further comprises: determining whether data in the one or more fields matches a keyword in a keyword database, each keyword associated with one or more keyword tags; and updating the tag array of the transaction data instance with the one or more keyword tags in the keyword database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are correct, the user may update the rules).

Regarding claim 9, McGlynn teaches the computer-implemented method of claim 1, wherein validating the one or more tags stored in the tag array contained in the tag field of the one or more fields further comprises: determining whether data in the one or more fields matches a keyword associated with an account in an account database; and updating the tag array of the transaction data instance with the account in the account database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are designated with the transaction).

Regarding claim 10, McGlynn teaches the computer-implemented method of claim 1, further comprising: storing the tag array in keyword database (McGlynn Para. [0067] the system has a memory to store database; Para. [0016] attributes stored in a database).

Regarding claim 11, McGlynn teaches a computing system comprising: 
a processor (McGlynn Para. [0067] the computer comprises a processor and memory); 
and a non-transitory computer-readable medium having code executable by the processor to: 
receive, by the computing system, a transaction data instance associated with a transaction performed by a user, wherein the transaction is received from a payment processor system or a transaction database (McGlynn Para. [0017] Fig. 1, commercial entity sends transaction information to the user, a commercial entity includes banks, stores and restaurants that processes payments; claims 11-20 include the process on a computer readable storage medium); and wherein prior to receipt of the transaction data instance, the processor to: 
intake observations of a plurality of transactions of a set of users from the computing system, the transaction database, or a combination thereof (McGlynn Para. [0030-0032] the system takes in transactions, target designations and is able to learn), 
and train, using the plurality of transactions and associated tags that describe each of the plurality of past transactions, a machine learning classifier based on fields of each said transaction and the associated tags that describe each said transaction to probabilistically determine tags for transactions based on data extractable from corresponding fields of the transactions (McGlynn Para. [0033] the target transactions, and user may help the system learn; Para. [0036] machine learning system to analyze, learn and tag specific transactions that are accurate); 
parse the transaction data instance to extract data contained in one or more fields of the transaction data instance (McGlynn Para. [0017] transaction has a profile that includes information about the payee, description, date and payment method) comprising: 
concatenating data in one or more of the one or more fields of the transaction data instance by removing idiosyncratic data from each of said one or more of the one or more fields, and storing the concatenated data from the one or more of the one or more fields in the non-transitory computer-readable medium (McGlynn Para. [0062] the transaction may be placed in categories, the category names are determined by the user, and therefore may simplify the transaction name to the category name; which would reduce the amount of storage space, since all of the grouped transactions bear the same name, and there does not need to be stored a plethora of individual transaction names, but simply 5 main categories);
validate one or more tags stored in a tag array contained in a tag field of the one or more fields (McGlynn Para. [0024] tags stored in database, tags can be reviewed, tested and approved); 
process the data extracted from the one or more fields of the transaction data instance inputted into the machine learning classifier generating a classification of the transaction, wherein at least one field comprising concatenated data is input into the machine learning classifier for generating the classification of the transaction (McGlynn Para. [0036] data categorization, matching based on tags; Para. [0039] categorization includes transaction date, transaction amount, recurrence, etc.; Para. [0062-0065] data categorization that is used to train the system for automatic transaction classification with significant confidence); 
generate one or more new tags to be added to the tag array for categorization of the transaction, wherein the one or more new tags comprise one or more tags determined by the machine learning classifier from the extended data input into the machine learning classifier (McGlynn Para. [0022] corrected designation tags may create a new tag); 
modify the transaction data instance to include the tag array with the one or more new tags contained in the tag field (McGlynn Para. [0020] applying the tag with the highest match score; Para. [0022] tag can be old or new based on match score); 
prepare the modified transaction data instance for transmission via a digital communication channel (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction); 
and transmit, via the digital communication channel, the prepared modified transaction data instance with the classification of the transaction causing configuration of a graphical user interface rendered by the user system (McGlynn Para. [0020] the network is able to receive and transmit data about the transactions profiles, transactions reports, including all of the tagged information, and any corrections needed to be made; Fig. 1, shows the interaction over the network to communicate from server, the commercial entity and the user; Para. [0036] data categorization, matching based on tags).

Regarding claim 12, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: transmit the modified transaction data instance to a user associated with the transaction, wherein the modified transaction data instance is displayed on a computing device associated with the user (McGlynn Para. [0021] user is sent information and is able to review the categorization of the transaction).

Regarding claim 15, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: identify a vendor contained in a vendor field of the one or more fields of the transaction data instance; access a vendor database; determine whether the vendor matches a vendor entry in the vendor database; and update the tag array with the vendor entry in the vendor database when the vendor matches the vendor entry (McGlynn Para. [0017] the vendors provide transaction profiles Para. [0020] matching with vendor information, if information does not match, then it can be reviewed by the user).

Regarding claim 16, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: generate a report of the array, including one or more categorizations; modify the report, including one or more modified categorizations; and retrain the classifier based at least in part on the modified report (McGlynn Para. [0029-0030] using keywords and information about the transaction for the system to learn new categories and generating a new array in the database for further use).

Regarding claim 17, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: Identify erroneous tags based at least in part on historical tags; remove erroneous tags (McGlynn Para. [0018] incomplete and incorrect transactions may be reviewed by the user and corrected; Para. [0022] mis-designated transactions); determine whether the transaction instance is a recurring transaction, including a recurring amount or a recurring period; and append a recurring tag to the tag array based at least in part on the recurring amount or the recurring period (McGlynn Para. [0026] if a transaction is recurring, then a transaction attribute may be tagged; Para. [0035]).

Regarding claim 18, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: determine whether data in the one or more fields matches a keyword in a keyword database, each keyword associated with one or more keyword tags; and update the tag array of the transaction data instance with the one or more keyword tags in the keyword database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are correct, the user may update the rules).

Regarding claim 19, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: determine whether data in the one or more fields matches a keyword associated with an account in an account database; and update the tag array of the transaction data instance with the account in the account database when the data matches the keyword (McGlynn Para. [0031] the transaction is tagged with a variety of keywords, the system learns which attributes are designated with the transaction).

Regarding claim 20, McGlynn teaches the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: store the tag array in keyword database (McGlynn Para. [0067] the system has a memory to store database; Para. [0016] attributes stored in a database).

Regarding claim 22, McGlynn discloses the method of claim 1, further comprising: detecting, by the machine learning classifier based on the extracted data input into the machine learning classifier, an incorrect tag stored in the tag array, the incorrect tag causing a false positive categorization of the transaction by the machine learning classifier; and editing at least one tag stored in the tag array based the detection, wherein the editing comprises changing the incorrect tag to a corrected tag in the tag array or removing the tag form the incorrect tag array (McGlynn Para. [0021] the system may be notified about incorrect tags, and the system may be corrected, and the corrections may be stored in the database for future use).

Regarding claim 23, McGlynn discloses the computer-implemented method of claim 1, wherein determining the match to the data in the one or more fields further comprises: accessing a user rule database; determining whether data in the one or more fields matches a user rule in the user rule database; and updating the tag array of the transaction data instance with the user entry in the user rule database when the data matches the user entry (McGlynn Para. [0022] the user may send categorization information to a server to update and re-designate tags, or create user specific tags and rules).

Regarding claim 25, McGlynn discloses the computer-implemented method of claim 23, wherein the user rule is a collection of data that is common to the members of the series of recurring transactions, each transaction in the series of recurring transactions represented as a transaction data instance having one or more fields (McGlynn Para. [0035] using common attributes to learn how to associate transactions quickly).

Regarding claim 26, McGlynn discloses the computing system of claim 11, the non-transitory computer- readable medium further having code executable by the processor to further: access a user rule database; determine whether data in the one or more fields matches a user rule in the user rule database; and update the tag array of the transaction data instance with the user entry in the user rule database when the data matches the user entry (McGlynn Para. [0022] the user may send categorization information to a server to update and re-designate tags, or create user specific tags and rules).

Regarding claim 27, McGlynn discloses the computing system of claim 26, wherein the user rule is a collection of data that is common to the members of the series of recurring transactions, each transaction in the series of recurring transactions represented as a transaction data instance having one or more fields (McGlynn Para. [0035] using common attributes to learn how to associate transactions quickly).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1 and 11 as being directed to improvement as “the claims recite specific limitations that improve storage utilization of a system, and further improve the accuracy of the categorization being performed” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1 and 11 are not limited to a particular process showing a distinct series of functions that is significantly more than an abstract idea.  The claims remain limited to computer components being used at a high level of generality to manipulate data and yield a particular result.  There is no distinction within the claims of the instant application showing how said results are achieved, therefore any improvement to storage utilization or data categorization is not evident in said claims as they are currently limited.  Merely using computer components claimed at a high level of generality to process data and produce a result, without claiming distinct steps of how said results are achieved does not show integration into a practical application nor does it amount to significantly more than an abstract idea.  Further, the applicant is generally reminded that the specification of the instant application is not read into the claims during the process of examination.
Further, Applicant asserts that the claims include significantly more than the abstract idea, and specifically sights Enfish, which was found patent eligible because the claimed invention was able to improve the technology of the prior art that existed at the time the invention was made, and that improvement was specifically claimed. The database information is minimized, and the Applicant cites to the specification that this allows for faster searching and more effective storage of data. The reasons given for allowance of Enfish is directly related to the specific four step algorithm applied to directly use the claimed self-referential table, and that the prior reference was deemed an oversimplification.  However, in the claim limitations of the instant application, the parsing, which is deemed to be the improvement to the database by concatenating data, is done so by compacting information, and does not include any improvement to the parsing.  Under MPEP 2106.05(b), the claims must clearly improve technology or computer functionality, and the claims are not showing how the parsing is being improved upon. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  

The amendments made to the claims do not overcome McGlynn, the cited art reference of record, therefore the previous rejection under 35 U.S.C. § 102 is sustained.  Contrary to the applicant’s assertion that McGlynn fails to teach "parsing, by the processor, the transaction data instance to extract data contained in one or more fields of the transaction data instance comprising: concatenating data in one or more of the one or more fields of the transaction data instance by removing idiosyncratic data from each of said one or more of the one or more fields, and storing the concatenated data from the one or more of the one or more fields in the non-transitory computer-readable medium; [and] processing, by the processor executing the machine learning classifier, the data extracted from the one or more fields of the transaction data instance inputted into the machine learning classifier generating a classification of the transaction, wherein at least one field comprising concatenated data is input into the machine learning classifier for generating the classification of the transaction", McGlynn does in fact teach these limitations as noted above regarding independent claims 1 and 11. Examiner notes Para. [0017] and [0062-0065] as teaching the parsing and concatenating of information. As claimed, the information is used to remove any idiosyncratic information, which is simply anything that makes the transaction individualized, and to then categorize all of the individual transaction into the same singular tag.  McGlynn further states that uncategorized transactions may be given the new name, but also that previous transaction may be re-categorized if a new rule was formed.   Wherein, said rules are used to train a machine learning based transaction classification system.  Further, the claim limitation merely cites concatenation, which is the concentration of similar things, which is shown in McGlynn.  If the claim uses a specific system or means to perform the concentration of transaction tags found within the specification, then the language should be added to the claim limitations, since using a word in a claim would be reviewed in the broadest reasonable interpretation. Data reduction may also be accomplished using McGlynn, since all transactions, no matter the name, may all be categorized using a smaller, more concise tag.   The applicant is generally reminded that the specification of the instant application is not read into the claims during examination and all references cited need to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687